Citation Nr: 1021011	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-18 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the Veteran's claim.

In a September 2009 Board decision, the claim was remanded 
for further evidentiary development.  The VA Appeals 
Management Center (AMC) continued the previous denial in a 
March 2010 supplemental statement of the case (SSOC).  The 
Veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.

Issue not currently before the Board

The September 2009 Board decision also denied the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  To the Board's knowledge, no appeal was taken.  
The Board's decision is final, and that issue will be 
addressed no further herein.  See 38 C.F.R. § 20.1100 (2009).


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the 
Veteran's claim currently on appeal must be remanded for 
further development.


Reasons for remand

The Board previously remanded the Veteran's tinnitus claim in 
order to obtain a VA medical opinion as to the issue of 
medical nexus between the Veteran's currently diagnosed 
tinnitus and his acknowledged in-service exposure to rifle 
and artillery noise.  See the September 2009 Board decision.  

In a January 2010 medical opinion, the reviewing VA physician 
concluded that the Veteran's tinnitus "is less likely as not 
(less than 50/50 probability) caused by or a result of [the] 
in-service event."  In rendering his opinion, the VA 
physician indicated that the Veteran "could not produce 
evidence of hearing loss" while "working as a train 
inspector for the Norfolk and Southern railroad" from 1970 
to 2007.  However, this statement is inconsistent with the 
medical evidence from the Veteran's period of employment with 
the railroad which documents hearing loss dating from August 
1983 to April 2006.  

Additionally, in May 2010, the Veteran's representative 
submitted a journal article purportedly linking ototoxic 
drugs with the development of hearing loss and tinnitus.  As 
this journal article was submitted after the VA medical 
opinion, the January 2010 VA physician did not have an 
opportunity to address the journal article in rendering his 
opinion.  Accordingly, the Board finds that an additional VA 
medical opinion as to the issue of medical nexus is required.

Accordingly, the case is REMANDED for the following action:

1.	VBA should arrange for a physician with 
appropriate expertise to review the 
Veteran's VA claims folder and provide 
an opinion, with supporting rationale, 
as to whether the Veteran's currently 
diagnosed tinnitus is at least as 
likely as not related to his military 
service, to include his exposure to in-
service rifle and artillery noise.  The 
examiner should specifically address 
the private treatment records which 
document the Veteran's hearing loss 
dating back to at least 1983.  The 
examiner should also render an opinion 
with supporting rationale as to whether 
the Veteran's tinnitus is due to any 
in-service exposure to ototoxic drugs, 
specifically referencing the journal 
article submitted by the Veteran's 
representative in May 2010.  If the 
reviewing physician finds that physical 
examination of the Veteran and/or 
diagnostic testing is necessary, such 
should be accomplished.  A report 
should be prepared and associated with 
the Veteran's VA claims folder.

2.	After undertaking any additional 
development which it deems 
necessary, VBA should then 
readjudicate the Veteran's claim.  
If the benefit sought on appeal 
remains denied, VBA should provide 
the Veteran and his representative 
with a SSOC and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


